In a negligence action to recover damages for personal injury and *692for loss of services, defendants appeal from an order of the Supreme Court, Richmond County, dated January 9, 1964, which: (a) granted conditionally defendants’ motion to dismiss the complaint for lack of prosecution; and (ib) denied without prejudice plaintiffs’ cross motion to vacate defendants’ notice of the pretrial examination of plaintiffs and for other relief. Order reversed, with $10 costs and disbursements; defendants’ motion to dismiss the complaint for lack of prosecution granted unconditionally; and plaintiffs’ cross motion dismissed as academic. In our opinion, plaintiffs failed to show any reasonable excuse for their delay in the prosecution of this action. Hence, defendants’ motion to dismiss should have been granted unconditionally. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.